Case 3:14-cr-00175-WHA Document 962-28 Filed 01/10/19 Page 1 of 3




          EXHIBIT BB
    ffll         PacificCase
                         Gas &3:14-cr-00175-WHA
        Vegetation Management
                               Electric

    _ _ Work Request NPNB1012335
                 Oct 30, 2012
                                                                                    Document 962-28Division:
                                                                                                       FiledNorth
                                                                                                              01/10/19
                                                                                                                  Bay  Page 2 of 3
                                                                                                                         Circuit: PUEBLO 1104 #0043291104


                                                                                                             SSD Routing#: 910
                                                                                                                     Contractor: Davey
                 0009-9671                                                                                             Contract: ZS4335009F
                 PUEBLO 1104-1                                                                                       Work Type: Distribution
                                                                                                                     Acct Type: Maintenance
                                                                                                                     Total Loe# 38
        General Comments:
           Work Request= NPNB1012335 and TL.sAcctType= 'M'
    Location Num: 18
       Address                                                               City                     Quad Map           Thomas Guide Area                 Inspection Date / Time
       3683 ATLAS PEAK RD                                                    NAPA                     JJ-40              T-410-C6     17-4                 10/3/12 3 :06 PM
       XStreet                                       IGroup                  County                   Loe Rt :           U-Bld          lnsp               Inspection Company
                                                                             NAPA                     240                No             mqmv               Davey RG
       Location Directions                                                                            Loe Lat/Lon                       Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM-7.13;POLE#197 TO POLE#198 ALONG                                    38.413562 / -122.248458        SAVINO PANTOVA     707-483-3024
       RD
       Alerts                                                                                         Struct1            Struct2        Customer Name #2   Customer Phone #2
       Notify First Traffic Issue                                                                                                       CIRCLE S RANCH     707-224-6565
       SRA                        ITag Number        ITag Type               Packet Project#          SSD#:                                                NTW Number
       Yes                                                                   0009-9671                709
        Loe Comments:
                                    TT 48HR CALL FOR AP POINTMENT. Pl CALL FIRST FOR GATE ACCESS . MIKE SABOLSKI OWNER .

       ILocation Summary:           Units: 7            Notification:
                                                                                              <------------Completed------------;,
                                                     Priority    Est         HV      Est
        crew     Tree - s ecles     Trim T   e                                                 Date              Q       T&M       OT     Hrs              B                 Tree#


        LA       Coast Live Oak TopDirecti           Routine                                 11/9/ 12                    TR        0            JM                             124
        Com :
       Tline:                                        Owner: County                         Clearance: 12
                                                      Tree Lat/Lon:
       Wire Type: None               VELB Area: No    38.413587/-122.248405                Worked Reason :




        Tree Com: 0.1 SPN ; IN GROUP. PNT                                                  Worked Comments :
        PscCom :
       Alerts:


        LA       Coast Live Oak TopDirecti           Routine     28     13   12              11 /9/12                    TR        0            JM                             126
        Com :
       Tllne:                                        Owner : Private                       Clearance: 12
                                                      Tree Lat/Lon:
       Wire Type: None               VELB Area: No    38.413558/-122.248545                Worked Reason :




        Tree Com: 0.25 SPN. IFO FNC. PNT                                                   Worked Comments:
        PscCom :
       Alerts:


        LA       Black Oak          TopDirecti       Routine     28     9    12              11/9112                               0            JM                             130
        Com:
       Tline:                                        Owner : Private                       Clearance: 12
                                                      Tree Lat/Lon:
       Wire Type: None               VELB Area: No    38.413630/-122.248535                Worked Reason :




        Tree Com: 0.4 SP UNDRLNS NXT FNC ;PAST 5X OAKC.                                    Worked Comments :
        PscCom :
       Alerts:




                                                                                                                                         Page 31 of 58

CONFIDENTIAL                                                                                                                                                   PGE-CPUC_00010230
    ffll          PacificCase
                          Gas &3:14-cr-00175-WHA
        Vegetation Management
    _ _ Work Request NPNB1012335
                  Oct 30, 2012
                                Electric                                              Document 962-28Division:
                                                                                                         FiledNorth
                                                                                                                01/10/19
                                                                                                                    Bay  Page 3 of 3
                                                                                                                            Circuit: PUEBLO 1104 #0043291104


                                                                                                                SSD Routing#: 910
                                                                                                                        Contractor: Davey
                  0009-9671                                                                                               Contract: ZS4335009F
                  PUEBLO 1104-1                                                                                         Work Type: Distribution
                                                                                                                        Acct Type: Maintenance
                                                                                                                        Total Loe# 38
        General Comments:
        Work Request= NPNB1012335 and TL.sAcctType= 'M'
    Location Num: 18
       Address                                                                   City                    Quad Map           Thomas Guide Area                 Inspectio n Date / Time
       3683 ATLAS PEAK RD                                                        NAPA                    JJ-40              T-410-C6     17-4                 10/3/12 3 :06 PM
       XStreet                                         IGroup                    County                  Loe Rt :           U-Bld          lnsp               Inspection Company
                                                                                 NAPA                    240                No             mqmv               Davey RG
       Location Directions                                                                               Loe Lat/Lon                       Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM-7. 13;POLE#197 TO POLE#198 ALONG                                      38.41 3562 / -122.248458       SAVINO PANTOVA     707-483-3024
       RD
       Alerts                                                                                            Struct1            Struct2        Customer Name #2   Customer Phone #2
       Notify First Traffic Issue                                                                                                          CIRCLE S RANCH     707-224-6565
       SRA                         ITag Number         ITag Type                 Packet Project#         SSD#:                                                NTW Number
       Yes                                                                       0009-9671               709
        Loe Comm ents:
                                     TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS . MIKE SABOLSKJ OWNER .

       ILocation Summary:            Units: 7              Notification :
                                                                                                 < - - - - - - - --               ---Completed------------;,
                                                       Priority     Est          HV     Est
        crew      Tree - s ecles     Trim T   e                                                   Date              Q       T&M       OT     Hrs              B                  Tree #


        LA        Black Oak          TopDirecti        Routine                                  11/9/ 12                    TR        0            JM                             133
        Com :
       Tline:                                          Owner: Private                         Clearance: 15
                                                        Tree Lat/Lon:
       Wire Type: None                VELB Area : No    38.413957/-122.248572                 Worked Reason :




        Tree Com: SML 3XSTM/ 0.7 SP UNDRLNS ;SPRTS ;FLG.                                      Worked Comments :
        PscCom :
       Alerts :


        LA        Coast Live Oak TopDirecti            Routine      27      10   12       2     11 /9/12            2       TR        0            JM                             134
        Com :
       Tllne:                                          Owner : Private                        Clearance: 12
                                                        Tree Lat/Lon:
       Wire Type: None                VELB Area: No     38.413975/-122.248598                 Worked Reason :




        Tree Com: 0.8 SP UNDRLNS IFO FNC;PNT. 1 SMLL XTM                                      Worked Comments:
        PscCom :
       Alerts:


        LA        Black Oak          TopDirecti        Routine      48      30   12             11 /9112                              0            JM                             135
        Com :
       Tline:                                          Owner : County                         Clearance: 12
                                                        Tree Lat/Lon:
       Wire Type: None                VELB Area: No     38.413975/-122.248598                 Worked Reason :




        Tree Com: 2XTM- 0.85 SPN. UNDERPRUNE. PNT                                             Worked Comments :
        PscCom :
       Alerts :
       Notes:




    Location Num: 19




                                                                                                                                            Page 32 of 58

CONFIDENTIAL                                                                                                                                                      PGE-CPUC_00010231
